DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 02/14/2022.  
Claims 1, 4, 8, 10, 12-16, and 18-20 are amended.
Claims 2 and 3 are cancelled.
Claims 21 and 22 are newly added.
Claims 1 and 4 - 22 are currently pending and have been examined.  

Priority
The applicant’s claim for benefit of Patent Application 2007688.1 UNITED KINGDOM, filed 5/22/2020, has been received and acknowledged.

Information Disclosure Statement
Information Disclosure Statement received 03/10/2022 has been reviewed and considered.


Allowable Subject Matter
Claims 10-12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 10
	As shown in the rejection below, the combination of Guo (US 2016/0042428 A1)  in view of Zehr (US 10,963,939 B1)  and further in view of Dunko (US 2008/0311889 A1) teaches the computer system of claim 9.  Claim 10 is dependent upon claim 9.  Regarding the limitations of claim 10, Guo further discloses wherein the item-scoring component is configured to use the domain-specific feature set to assign the item the corresponding psychological test scores (¶ [0018]; ¶ [0068]; ¶ [0069]).  However, Guo does not disclose an embedding component; and wherein the item classification component is configured to use the same domain-specific feature set to classify the item as used by the item-scoring component to score that item.  Zehr further teaches wherein the item classification component is configured to use the same domain-specific feature set to classify the item as used by the item-scoring component to score that item (Col 3, ll. 10-30; Col 4, lines 5-15; Col 12, ll. 20-40). Neither Zehr nor Dunko teach an embedding component configured to process the image data and the textual description.
	Even assuming arguendo that the features of the claims exist individually, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence obtained to reach the combination of features as claimed would require substantial reconstruction of Applicant' s claimed invention relying on improper hindsight bias.
	Accordingly, claim 10 and its dependent claims 11 and 12, are considered to contain allowable subject matter.

Claim 15
As shown in the rejection below, the combination of Guo (US 2016/0042428 A1) in view of Zehr (US 10,963,939 B1) teaches the computer system of claim 1, from which claim 15 depends.  Additionally, Leong et al. (US 2017/0243281 A1) was identified as another relevant prior art.
Guo describes matching brands/products and users by determining their personalities and pairing them based on user-brand associations.  Guo discloses a feature extractor, and the domain-specific feature set.  However, Guo does not disclose wherein the feature extractor comprises a word vectorization component configured to extract word embeddings from the textual description, the domain-specific feature set comprising or is derived from the word embeddings, the word vectorization components having been trained on a training set of example item descriptions and a predefined vocabulary specific to a domain of the items to be scored.
Zehr describes techniques for generating a style profile in which items are recognized in image data, analyzed for their attributes, and categorized based on those attributes.  Zehr further teaches query object descriptors and visual words determined for training images.  However, Zehr does not disclose wherein the feature extractor comprises a word vectorization component configured to extract word embeddings from the textual description, the domain-specific feature set comprising or is derived from the word embeddings, the word vectorization components having been trained on a training set of example item descriptions and a predefined vocabulary specific to a domain of the items to be scored.
Leong teaches wherein the feature extractor comprises a word vectorization component configured to extract word embeddings from the textual description, the domain-specific feature set comprising or is derived from the word embeddings, and a predefined vocabulary specific to a domain of the items to be scored.  Leong does not teach the word vectorization components having been trained on a training set of example item descriptions and a predefined vocabulary specific to a domain of the items to be scored.
Even assuming arguendo that the features of the claims exist individually, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence obtained to reach the combination of features as claimed would require substantial reconstruction of Applicant' s claimed invention relying on improper hindsight bias.
	Accordingly, claim 15 is considered to contain allowable subject matter.

Claim Rejections - 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-6, 8, 13, and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gou (US 2016/0042428 A1) in view of Zehr et al. (U.S. Patent No. 10,963,939 B1 [previously recited]).
Claim 1, Gou discloses a computer system for matching users with visual items, the computer system comprising: 
one or more hardware processors configured to implement (FIG. 6; ¶ [0079]; ¶ [0107]): 
a user-scoring component configured to receive user data about each of the users, and process the user data so as to assign the user a set of psychological test scores that characterize the user in terms of standardized personality traits of a predefined psychological test ( TABLE 1: “In the example, there are six defined Personalities 140”; ¶ [0041] “the Matching Program 190 may determine the Personalities 140 of … the Users 130, based on an analysis of information available through one or more Data Sources 180 in communication with the Matching System 100 and the Database 110. The Data Sources 180 may include, for example, and without limitation: one or more databases, servers, and the Internet. Data that may reside on the Data Sources 180 may include…electronic surveys”; ¶ [0043] “In another example, Personalities 140 and associations may be determined using a personality survey offered to Users 130 using web servers, HTML, Java scripts, Flash or other technology to provide digital surveys.”); 
an item-scoring component configured to use visual appearance information of each item to assign the item a corresponding set of psychological test scores indicating expected user visual preference for the item in terms of said standardized  personality traits of the predefined psychological test (¶ [0018] “In an embodiment, the correlations between brands and users (or products and users, or services and users) having no known associations, may include determining a set of User-Brand Affinity Scores 160 (or user-product, or user-service affinity scores) for BPS-U pairs of based using the estimated User-Brand Affinity Parameters 150”; ¶ [0068] “the clustering may be based on faceted attributes of the Products 195. Faceted attributes of the Products 195 may include, for example, and without limitation: price; product specification, including physical properties (e.g., size, material composition, color)”; ¶ [0069] “the Matching Program 190 may determine a similarity measure for pairings of the Brand 120 and one or more of the Brand 120 clusters identified in Module F. This similarity measure may be referred to as a “cluster similarity measure”. In an embodiment, the Matching Program 190 may assign a group personality scale to each cluster based on the Personalities 140 of individual Brands 120 in the cluster”), wherein the item-scoring component comprises  … a domain-specific feature set that is extracted from … a textual description associated with each item (¶ [0028]; ¶ [0041] “Alternatively, the Matching Program 190 may determine the Personalities 140 of … Products 195… based on an analysis of information available through one or more Data Sources 180 in communication with the Matching System 100 and the Database 110. The Data Sources 180 may include, for example, and without limitation: one or more databases, servers, and the Internet. Data that may reside on the Data Sources 180 may include, for example, social media posts, electronic surveys, and other structured/unstructured digital content. Module A of the Matching Program 190 may use analytics tools to determine Personalities 140 for one or more of the Brands 120, Products 195, and Services 198, and/or Users 130”; ¶ [0068] “In one embodiment, the clustering may be based on facetted attributes (or attributes, or facets) of the Brands 120 of the User-Brand Affinity Map 170. For a given Brand 120, its faceted attributes may include, for example, and without limitation: categories of Product 195 types associated with the Brand 120 (e.g., the Brand 120 may be associated with winter clothing products); price ranges of Products 195 associated with the Brand 120; descriptions of the Brand 120; and geographical markets associated with the Brand 120 (e.g., countries where Products 195 associated with the Brand 120 are sold). In another embodiment, where the bipartite graph represents connections between Products 195 and Users 130, the clustering may be based on faceted attributes of the Products 195. Faceted attributes of the Products 195 may include, for example, and without limitation: price; product specification, including physical properties (e.g., size, material composition, color); availability; and sale/discount status”); and
a matching component configured to match each user with a set of the items, by matching the user's set of psychological test scores with the corresponding sets of psychological test scores of the items, and provide a matching output indicating, to the user, the set of items with which the user has been matched (¶ [0020] “In various embodiments, the Matching Program 190 may, based on their respective personality scales, match a given user to, or recommend to a given user, one or more brands, products, or services, or match a given brand, product, or service, to one or more users”; ¶ [0063] “In another embodiment, the Matching Program 190 may retrieve information about a Brand 120 selected for recommendation and transmit the information to a User 130 through an I/O interface for viewing by the User 130. Referring to Example 1, above, the Matching Program 190 may retrieve information about                         
                            
                                
                                    B
                                
                                
                                    1
                                
                            
                        
                     and the Products 195 associated with                         
                            
                                
                                    B
                                
                                
                                    1
                                
                            
                        
                    , and transmit them to a browser application through an I/O interface of a device in use by                         
                            
                                
                                    U
                                
                                
                                    3
                                
                            
                        
                    ”; ¶ [0070] “In the brand-centric approach, the Matching Program 190 may use the group personality scale assigned to the Brand 120 that previously had no known Personalities 140 to select for recommendation that Brand 120 to one or more Users 130. The Matching Program 190 may pair the Brand 120 having the assigned group personality scale with one or more Users 130 having known Personality Scales, and no known associations with the Brand 120, and calculate corresponding User-Brand Affinity Scores 160, using, for example, Module C. The Matching Program 190 may then use Module D to select one or more Users 130 for matching or recommendation to the Brand 120”).
Guo does not teach wherein the item-scoring component comprises a feature extractor configured to generate the visual appearance information in a form of a domain-specific feature set that is extracted from a combination of image data associated with each item and a textual description associated with each item, wherein the feature extractor is trained on a domain- specific training set together with an item classification component to extract a domain-specific feature set from each training item of the domain-specific training set, and wherein the item classification component is configured to classify each training item with respect to a set of item classes.
However, Zehr teaches:
wherein the item-scoring component comprises a feature extractor configured to generate the visual appearance information in a form of a domain-specific feature set that is extracted from a combination of image data associated with each item (Col 3, ll. 1-30 “Through further analysis, some respective attributes (e.g., features) of the detected individual items may be determined. For example, a color or pattern of an individual item may be determined. Additional attributes that may be determined include item type (e.g., dress, pants, t-shirt), item style (e.g., business, casual, cold weather), size, texture, brand, style classification, color, material, pattern, or length, among others. In various embodiments, one or more respective attributes for an individual item may be determined using a machine learning model, such as the abovementioned neural network based model, which analyzes the portion of the initial image identified as pertaining to the individual item to extract features therefrom. The features may then be analyzed to determine the one or more attributes”) and a textual description associated with each item (Col 3, ll. 35-45 "In some embodiments, a user may optionally be prompted to provide data, such as some of the indeterminable attributes to complete the data profile for each item in the collection. Furthermore, in various embodiments, the user may optionally be prompted to direct or otherwise guide the identification, extraction, and classification process. For example, the user may upload a photograph of a celebrity wearing an outfit, but only be interested in the shoes worn by the celebrity. As such, the user may provide an indication (e.g., draw an area around the shoes, type in the word “shoes”, select extracted items from a list, etc.) as to which item is desirable in the initial image"; Col 4, ll. 5-20 “Additionally, the user may further provide text queries to refine profiles, such as indicating certain items (e.g., shoes, belt, etc.) or additional attributes (e.g., color, material, etc.). Accordingly, style profiles may be generated and/or refined from a series of images”), wherein the feature extractor is trained on a domain- specific training set together with an item classification component (Col 3, ll. 10-15 “In some embodiments, a machine learning model, such as a neural network based model may be used to detect the individual items. Such a model may be trained using training images of similar scenes, in which the training images are annotated with information such as the number and location of individual items present in the training images. The initial image may be analyzed and individual items, or features of the individual items, can be detected”; Col 4, lines 5-15 “Moreover, in various embodiments, the objects and/or attributes may automatically be associated with a particular style profile, for example via a classifier that may be trained by one or more machine learning techniques”; Col 12, ll. 20-40) to extract a domain-specific feature set (Col 3, ll. 20-30) from each training item of the domain-specific training set (Col 3, ll. 5-15), and wherein the item classification component is configured to classify each training item with respect to a set of item classes (Col 4, ll. 10-15 "Moreover, in various embodiments, the objects and/or attributes may automatically be associated with a particular style profile, for example via a classifier that may be trained by one or more machine learning techniques”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Guo to include the feature extractor to generate visual information and trained item classification component as taught by Zehr.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Guo to include the feature extractor to generate visual information and trained item classification component of Zehr in order to enable a user to provide inspirations (e.g. image data) for a particular style found desirable but difficult to describe via a text search (Zehr Col 2, ll. 40-50).

Claim 4, the combination of Guo in view of Zehr teaches the computer system of claim 1.  Guo further discloses:
wherein the item-scoring component is configured to use the domain-specific feature set to assign the item the corresponding psychological test scores (¶ [0018]; ¶ [0068]; ¶ [0069] “In an embodiment, the Matching Program 190 may assign a group personality scale to each cluster based on the Personalities 140 of individual Brands 120 in the cluster. For example, the group personality scale may correspond to the top-K most occurring Personalities 140 within the cluster. The group personality scale, which may include one or more Personalities 140, may be assigned to the Personalities 140 of the Brand 120 which, prior to such assignment, has no known Personalities 140.”).
	Guo does not teach the following limitations, however Zehr further teaches:
wherein the feature extractor comprises an embedding component configured to process the image data and the textual description to compute the domain-specific feature set (Zehr Col 3, ll. 35-60 “In various embodiments, style profiles may be generated and/or refined based on analysis of a plurality of images, search queries, purchase history, browsing history, interaction events, and the like. For example, in various embodiments, a user may capture or upload a series of images of persons at a particular event, such as a formal event.”; Col 4, lines 10-15; Col 9, ll.45-65).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Guo to include the feature extractor as taught by Zehr.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Guo to include the feature extractor of Zehr in order to enable a user to provide inspirations (e.g. image data) for a particular style found desirable but difficult to describe via a text search (Zehr Col 2, ll. 40-50).

Claim 5, the combination of Guo in view of Zehr teaches the computer system of claim 1.  Guo does not teach the following limitations, however Zehr further teaches:
wherein the embedding component has been trained on an item classification task specific to a domain of the items (Zehr col. 9, l. 45 – col. 10, l. 5,  The object recognition model 312 may include one or more trained machine learning models, such as convolutional neural networks trained to determine various attributes of the items in the image. The extraction module 314 may extract and classify the objects recognized by the object recognition module 312. For example, the extraction module 314 may be utilized to identify and extract certain attributes, such as colors, patterns, clothing types, etc. from the recognized objects; Zehr (44) col.10, ll. 40-55, In various embodiments, the training module 316 may associate data and attributes determined for the same item through different images such that the object recognition module and detect attributes from images providing limited information. The training database 320 may store these associations and other training data; Zehr  (51) col. 12, ll. 30-60, In the example shown in FIG. 4, a neural network 422 such as a convolutional neural network (CNN) can be trained using, for example, training images of various apparel items presented in different circumstances or with different persons. As mentioned, for CNN-based approaches there can be pairs of images submitted that are classified by a type of attribute (e.g., an association with a certain product), while for GAN-based approaches a series of images may be submitted for training that may include metadata or other information useful in classifying one or more aspects of each image. For example, a CNN may be trained to perform object recognition using images of different types of objects, and then learn how the attributes relate to those objects using the provided training data; Zehr (52) col. 12, l. 55 – col. 13, l. 20, An image from the training data set is analyzed using the neural network to extract a feature vector from the network before the classification layer. This feature vector describes the content of the training data. This process can be implemented for each piece of training data in the data set, and the resulting object feature vectors can be stored in a data store. FIG. 7 ]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Guo to include the training of the embedding component as taught by Zehr.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Guo to include the training of the embedding component of Zehr in order to enable a user to provide inspirations (e.g. image data) for a particular style found desirable but difficult to describe via a text search (Zehr Col 2, ll. 40-50).

Claim 6, the combination of Guo in view of Zehr teaches the computer system of claim 1.   Guo further discloses wherein the one or more hardware processors are configured to implement a score modification component configured to modify at least one test score of a user's set of psychological test scores, wherein the matching component is configured to use the modified set of psychological test scores to provide an updated matching output to that user (¶ [0016] “The Matching System 100 may include a Matching Program 190 having one or more program Modules, for example, Modules A-F, for execution by the processor.  One or more of the Modules A-F may be in communication with components of the Database 110 to load, modify, and store information pertaining to brands, products, services, users, and personalities. The brands, products, services, users, and personalities, may have corresponding digital records stored in and/or accessible by the Database 110”; ¶ [0063]).

Claim 8, the combination of Guo in view of Zehr teaches the computer system of claim 1.  Guo further discloses:  
	wherein the one or more hardware processors are configured to implement the item classification component configured to use visual appearance information of each item to classify the item in relation to the set of item classes (¶ [0068]  “In another embodiment, where the bipartite graph represents connections between Products 195 and Users 130, the clustering may be based on faceted attributes of the Products 195. Faceted attributes of the Products 195 may include, for example, and without limitation: price; product specification, including physical properties (e.g., size, material composition, color); availability; and sale/discount status”), the computer system having an input configured to receive an indication of at least one preferred item class (¶ [0070] “The Matching Program 190 may pair the Brand 120 having the assigned group personality scale with one or more Users 130 having known Personality Scales, and no known associations with the Brand 120, and calculate corresponding User-Brand Affinity Scores 160, using, for example, Module C. The Matching Program 190 may then use Module D to select one or more Users 130 for matching or recommendation to the Brand 120”) and configured to use the at least one preferred item class to modify the matching output and/or update the matching output (¶ [0059]; ¶ [0063] “The Matching Program 190 may use Module E to match or recommend Brands 120 to Users 130 and/or to match or recommend Users 130 to Brands 120, as determined by the selection performed in Module D, described above. In an embodiment, the recommendation in Module E may include updating the records of a Brand 120 and a User 130 to reflect an association”).

Claim 13, the combination of Guo in view of Zehr teaches the computer system of claim 1.  Guo further discloses:
wherein the one or more hardware processors are configured to implement a test delivery component configured to cause a structured series of questions to be outputted, in accordance with the predefined psychological Page 4 of 19U.S. Application No. 16/897,712Attorney Docket No.: 62072-701.201Response filed February 14, 2022 test, to each user at a user interface, and receive the user data in the form of responses inputted by the user at the user interface, the user-scoring component configured to assign the psychological testing scores to the user based on the user's answers (¶ [0037]; ¶ [0043] “In another example, Personalities 140 and associations may be determined using a personality survey offered to Users 130 using web servers, HTML, Java scripts, Flash or other technology to provide digital surveys”).

Claim 17, the combination of Guo in view of Zehr teaches the computer system of claim 1.  Guo does not disclose the following limitation, however Zehr further teaches:
wherein the one or more hardware processors are configured to implement an item suppression component, configured to receive from a user an indication of at least one item of the matching output to be suppressed, and to provide an updated matching output to that user without the suppressed item (Zehr (57) col. 14, ll. 30-60, FIG. 6 illustrates an example interface 600 that may present various items to a user, for example via a computer device, based on one or more style profiles. … Additionally, while the illustrated embodiment includes a variety of different items 606, it should be appreciated that the items 606 may be filtered or categorized to enable the user to identify specific items. For example, rather than showing dresses and shoes, the user may select to show only dresses. In this manner, items 606 within the style profile may be presented to the user for review; Zehr (63) col. 16, l. 50 – col. 17, l. 5,  In various embodiments, it is determined whether the user selects an item for removal 906. For example, the user may determine one or more items are not associated with their preferred style, for any number of reasons, and elect to have the item removed from the style profile. In various embodiments, feedback may be requested to indicate why the removal occurred. A non-limiting list of potential reasons includes non-preferred brand, dislike of style, dislike of material, and the like. If the item is selected for removal, such behavior can be recorded 912; Zehr (64) - (65), col. 17, l. 1-45, In various embodiments, weights may be applied to certain items and/or attributes of those items 914, based at least in part on the interaction of the user. It should be appreciated that the weights may not always be positive, as items that are frequently removed or not removed may receive negative or lower weights (e.g., fractions) that may reduce the likelihood the item is recommended. Accordingly, higher weighted items may be presented more frequently and/or be presented across more style profiles. Style profiles may be updated 916 in order to capture the user interactions and provide improved recommendations).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Guo to include the item suppression component as taught by Zehr.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Guo to include the item suppression component of Zehr in order to capture user interactions and provide improved recommendations (Zehr Col 17, ll. 30-35).

Claim 18, Gou discloses a computer program comprising code stored on a non-transitory computer-readable medium and configured, when executed on one or more hardware processors, to implement a method of matching a user with visual items
receiving at a recommendation engine a set of psychological test scores that characterize the user in terms of standardized  personality traits of a predefined psychological test ( TABLE 1: “In the example, there are six defined Personalities 140”; ¶ [0041] “the Matching Program 190 may determine the Personalities 140 of … the Users 130, based on an analysis of information available through one or more Data Sources 180 in communication with the Matching System 100 and the Database 110. The Data Sources 180 may include, for example, and without limitation: one or more databases, servers, and the Internet. Data that may reside on the Data Sources 180 may include…electronic surveys”; ¶ [0043] “In another example, Personalities 140 and associations may be determined using a personality survey offered to Users 130 using web servers, HTML, Java scripts, Flash or other technology to provide digital surveys.”); 
assigning a visual item a corresponding set of psychological test scores assigned using visual appearance information of the visual item indicating expected user visual preference for the visual item (¶ [0018] “In an embodiment, the correlations between brands and users (or products and users, or services and users) having no known associations, may include determining a set of User-Brand Affinity Scores 160 (or user-product, or user-service affinity scores) for BPS-U pairs of based using the estimated User-Brand Affinity Parameters 150”; ¶ [0068] “the clustering may be based on faceted attributes of the Products 195. Faceted attributes of the Products 195 may include, for example, and without limitation: price; product specification, including physical properties (e.g., size, material composition, color)”; ¶ [0069] “the Matching Program 190 may determine a similarity measure for pairings of the Brand 120 and one or more of the Brand 120 clusters identified in Module F. This similarity measure may be referred to as a “cluster similarity measure”. In an embodiment, the Matching Program 190 may assign a group personality scale to each cluster based on the Personalities 140 of individual Brands 120 in the cluster”), wherein the visual appearance information of the visual item is in the form of a domain-specific feature set that is extracted from … a textual description associated with the visual item (¶ [0028]; ¶ [0041] “¶ [0068] “In one embodiment, the clustering may be based on facetted attributes (or attributes, or facets) of the Brands 120 of the User-Brand Affinity Map 170. For a given Brand 120, its faceted attributes may include, for example, and without limitation: categories of Product 195 types associated with the Brand 120 (e.g., the Brand 120 may be associated with winter clothing products); price ranges of Products 195 associated with the Brand 120; descriptions of the Brand 120; and geographical markets associated with the Brand 120 (e.g., countries where Products 195 associated with the Brand 120 are sold). In another embodiment, where the bipartite graph represents connections between Products 195 and Users 130, the clustering may be based on faceted attributes of the Products 195. Faceted attributes of the Products 195 may include, for example, and without limitation: price; product specification, including physical properties (e.g., size, material composition, color); availability; and sale/discount status”), and
matching the user with one or more of the visual items, by matching the user's psychological test scores with a corresponding set of psychological test scores associated with each of the one or more visual item (¶ [0020] “In various embodiments, the Matching Program 190 may, based on their respective personality scales, match a given user to, or recommend to a given user, one or more brands, products, or services, or match a given brand, product, or service, to one or more users”; ¶ [0063] “In another embodiment, the Matching Program 190 may retrieve information about a Brand 120 selected for recommendation and transmit the information to a User 130 through an I/O interface for viewing by the User 130. Referring to Example 1, above, the Matching Program 190 may retrieve information about                         
                            
                                
                                    B
                                
                                
                                    1
                                
                            
                        
                     and the Products 195 associated with                         
                            
                                
                                    B
                                
                                
                                    1
                                
                            
                        
                    , and transmit them to a browser application through an I/O interface of a device in use by                         
                            
                                
                                    U
                                
                                
                                    3
                                
                            
                        
                    ”; ¶ [0070] “In the brand-centric approach, the Matching Program 190 may use the group personality scale assigned to the Brand 120 that previously had no known Personalities 140 to select for recommendation that Brand 120 to one or more Users 130. The Matching Program 190 may pair the Brand 120 having the assigned group personality scale with one or more Users 130 having known Personality Scales, and no known associations with the Brand 120, and calculate corresponding User-Brand Affinity Scores 160, using, for example, Module C. The Matching Program 190 may then use Module D to select one or more Users 130 for matching or recommendation to the Brand 120”).
Guo does not teach wherein the visual appearance information of the visual item is in a form of a domain-specific feature set that is extracted from a combination of image data associated with visual item and a textual description associated with the visual item, and wherein the visual appearance information is extracted by a feature extractor trained on a domain-specific training set together with an item classification component to extract a domain-specific feature set from each training item of the domain-specific training set, and wherein the item classification component is configured to classify each training item with respect to a set of item classes
However, Zehr teaches:
wherein the visual appearance information of the visual item is in a form of a domain-specific feature set that is extracted from a combination of image data associated with each item (Col 3, ll. 1-30 “Through further analysis, some respective attributes (e.g., features) of the detected individual items may be determined. For example, a color or pattern of an individual item may be determined. Additional attributes that may be determined include item type (e.g., dress, pants, t-shirt), item style (e.g., business, casual, cold weather), size, texture, brand, style classification, color, material, pattern, or length, among others. In various embodiments, one or more respective attributes for an individual item may be determined using a machine learning model, such as the abovementioned neural network based model, which analyzes the portion of the initial image identified as pertaining to the individual item to extract features therefrom. The features may then be analyzed to determine the one or more attributes”) and a textual description associated with the visual item (Col 3, ll. 35-45 "In some embodiments, a user may optionally be prompted to provide data, such as some of the indeterminable attributes to complete the data profile for each item in the collection. Furthermore, in various embodiments, the user may optionally be prompted to direct or otherwise guide the identification, extraction, and classification process. For example, the user may upload a photograph of a celebrity wearing an outfit, but only be interested in the shoes worn by the celebrity. As such, the user may provide an indication (e.g., draw an area around the shoes, type in the word “shoes”, select extracted items from a list, etc.) as to which item is desirable in the initial image"; Col 4, ll. 5-20 “Additionally, the user may further provide text queries to refine profiles, such as indicating certain items (e.g., shoes, belt, etc.) or additional attributes (e.g., color, material, etc.). Accordingly, style profiles may be generated and/or refined from a series of images”), and wherein the visual appearance information is extracted by a feature extractor trained on a domain-specific training set together with an item classification component (Col 3, ll. 10-15 “In some embodiments, a machine learning model, such as a neural network based model may be used to detect the individual items. Such a model may be trained using training images of similar scenes, in which the training images are annotated with information such as the number and location of individual items present in the training images. The initial image may be analyzed and individual items, or features of the individual items, can be detected”; Col 4, lines 5-15 “Moreover, in various embodiments, the objects and/or attributes may automatically be associated with a particular style profile, for example via a classifier that may be trained by one or more machine learning techniques”; Col 12, ll. 20-40) to extract a domain-specific feature set (Col 3, ll. 20-30) from each training item of the domain-specific training set (Col 3, ll. 5-15), and wherein the item classification component is configured to classify each training item with respect to a set of item classes (Col 4, ll. 10-15 "Moreover, in various embodiments, the objects and/or attributes may automatically be associated with a particular style profile, for example via a classifier that may be trained by one or more machine learning techniques”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the non-transitory computer readable medium of Guo to include the feature extractor to generate visual information and trained item classification component as taught by Zehr.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Guo to include the feature extractor to generate visual information and trained item classification component of Zehr in order to enable a user to provide inspirations (e.g. image data) for a particular style found desirable but difficult to describe via a text search (Zehr Col 2, ll. 40-50).

Claim 19, the combination of Guo in view of Leong teaches the computer program of claim 18.  Guo further discloses:
wherein the set of items are located by applying a distance-based search algorithm in a trait space in which the sets of personality scores are defined, with distance measured from the user's set of psychological test scores (¶ [0057]; ¶¶ [0069]-[0070]; ¶ [0077] “In another approach, the Users 130 in the User-Brand Affinity Map 170 may be clustered using a clustering algorithm. The Users 130 and Brands 120 may also be grouped, as described above, based on their Personalities 140”).
Claim 20 is directed to a system and recites limitations that are parallel in nature as those addressed above for claim 1, also directed to a system.  Claim(s) 20 is therefore rejected for the same reasons as set forth above for claim 1.

Claim 21, the combination of Guo in view of Leong teaches the computer system of claim 1.  Guo further discloses:
wherein the set of psychological test scores assigned to each item and the set of psychological test scores assigned to the user have a same trait dimension (¶ [0013] “A personality, or personality scale, of the brand, product, or service may include traits, characteristics, or properties that are associated with and describe the brand, product, or service. The traits, characteristics, or properties of the personality scale may include ones that are typically associated with a person”; ¶¶ [0022]-[0026] “A Personality 140 record may describe a trait, property or characteristic that may be associated with a brand, product, service, or a user. In an embodiment, the traits, properties or characteristics used to describe a brand product, or service may be the same ones used to describe a natural person”).
Claim 22, the combination of Guo in view of Leong teaches the computer system of claim 21.  Guo further discloses:
wherein the domain-specific feature set is defined in a feature space that has a higher dimension than the trait dimension (¶¶ [0024]-[0025]; ¶ [0068] “In one embodiment, the clustering may be based on facetted attributes (or attributes, or facets) of the Brands 120 of the User-Brand Affinity Map 170. For a given Brand 120, its faceted attributes may include, for example, and without limitation: categories of Product 195 types associated with the Brand 120 (e.g., the Brand 120 may be associated with winter clothing products); price ranges of Products 195 associated with the Brand 120; descriptions of the Brand 120; and geographical markets associated with the Brand 120 (e.g., countries where Products 195 associated with the Brand 120 are sold). In another embodiment, where the bipartite graph represents connections between Products 195 and Users 130, the clustering may be based on faceted attributes of the Products 195. Faceted attributes of the Products 195 may include, for example, and without limitation: price; product specification, including physical properties (e.g., size, material composition, color); availability; and sale/discount status).



Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Zehr and further in view of Dunko et al. (U.S. Pub. No. 2008/0311889 A1 [previously recited]), hereinafter “Dunko”.
Claim 7, the combination of Guo in view of Zehr teaches the computer system of claim 6.  As shown above for claim 6, Guo discloses modifying the at least one test score.  Guo does not disclose wherein the score modification component is configured to modify the at least one test score in response to a mood selection input from the user.
However, Dunko [Symbol font/0x2D] which like Guo is related to a user’s personality profile[Symbol font/0x2D]teaches:
wherein the score modification component is configured to modify the at least one test score in response to a mood selection input from the user (Dunko ¶ [0021]; [0065] Optionally, at functional block 155, the portable communication device may receive input indicative of a particular mood. The received mood input may be indicative of the general mood of the group (in the case of a group personality) or the individual user's mood. The user of the portable communication device may be in a particular good mood and enter input (e.g., by selecting one or more graphical representations or other indicators of moods, such as emoticonsm). Optionally, at functional block 160, the portable communication may adjust the personality profile (whether it be an individual profile or a group personality profile) based on the received mood input. For example, if the group or the individual user indicates a particularly good or happy mood, the portable communication device may modify or otherwise focus search and/or sort results to emphasize things associated with being in a good mood, such as upbeat songs, stories with a happy ending or the like. Alternatively, the group or individual user of the portable communication device may indicate a bad, negative, or otherwise sad mood, which in turn would alter the personality (whether it be an individual personality or a group personality) such that the ensuing search and/or sort results would be changed).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Guo in view of Zehr to include the score modification in response to a mood selection as taught by Dunko.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the system to include the score modification in response to a mood selection of Dunko in order to focus the provided results to emphasize things associated with the user’s indicated mood (Dunko ¶ [0065]). 

Claim 9, the combination of Guo in view of Zehr teaches the computer system of claim 8.  As shown above for claim 8, Guo discloses modifying the at least one test score.  Guo additionally teaches wherein the computer system is configured to generate user interface data for rendering a user interface configured to receive, from the user input (¶ [0030]) “In an embodiment, the user may be a natural person in communication with the Matching System 100 through an I/O interface, or an automated system or device having a distinct digital signature from other systems or devices in communication with the Matching System 100”). The combination of Guo in view of Zehr does not teach wherein the one or more hardware processors are configured to implement a score modification component configured to modify at least one test score of a user's set of psychological test scores, in response to a mood selection input from the user, wherein the matching component is configured to use the modified set of psychological Page 3 of 19U.S. Application No. 16/897,712Attorney Docket No.: 62072-701.201Response filed February 14, 2022 test scores to provide an updated matching output to that user, wherein the computer system is configured to generate user interface data for rendering a user interface configured to receive, from the user, the mood selection input for modifying the at least one test score and the indication of the at least one preferred item class.
However, Dunko [Symbol font/0x2D] which like Guo is related to a user’s personality profile[Symbol font/0x2D]teaches:
wherein the one or more hardware processors are configured to implement a score modification component configured to modify at least one test score of a user's set of psychological test scores, in response to a mood selection input from the user (Dunko [0065] “The user of the portable communication device may be in a particular good mood and enter input (e.g., by selecting one or more graphical representations or other indicators of moods, such as emoticonsm). Optionally, at functional block 160, the portable communication may adjust the personality profile (whether it be an individual profile or a group personality profile) based on the received mood input”), wherein the matching component is configured to use the modified set of psychological test scores to provide an updated matching output to that user (Dunko [0065] For example, if the group or the individual user indicates a particularly good or happy mood, the portable communication device may modify or otherwise focus search and/or sort results to emphasize things associated with being in a good mood, such as upbeat songs, stories with a happy ending or the like. Alternatively, the group or individual user of the portable communication device may indicate a bad, negative, or otherwise sad mood, which in turn would alter the personality (whether it be an individual personality or a group personality) such that the ensuing search and/or sort results would be changed), wherein the computer system is configured to generate user interface data for rendering a user interface configured to receive, from the user, the mood selection input for modifying the at least one test score (Dunko [0065] The user of the portable communication device may be in a particular good mood and enter input (e.g., by selecting one or more graphical representations or other indicators of moods, such as emoticonsm). Optionally, at functional block 160, the portable communication may adjust the personality profile (whether it be an individual profile or a group personality profile) based on the received mood input) and the indication of the at least one preferred item class (Dunko [0066] For example, the portable communication device may engage in a music search, based on criteria independent of mood. In response to receiving user input indicative of a certain mood, the portable communication device may alter or re-sort the search results to emphasize results that are particularly compatible with the given mood entered by the user of the portable communication device [see also Dunko [0057] At functional block 125, the portable communication device initiates a search. In one embodiment where a search is initiated, the search may be initiated based on a combination of user input, e.g., input looking for a particular type of media, for example, by artist or title, together with preferences or other attributes associated with the borrowed personality profile. Alternatively, the portable communication device may initiate a general search, e.g., a search for music or other media content, solely on the basis of any attributes and/or preferences associated with the borrowed personality profile; Dunko [0062] …the borrower's portable communication device may sort the content based on the profile attributes within the borrowed personality profile. At functional block 145, the sort results may be presented or otherwise rendered to the borrower according to attributes contained within the borrowed personality profile]
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Guo in view of Zehr to include the score modification in response to a mood selection as taught by Dunko.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the system to include the score modification in response to a mood selection of Dunko in order to focus the provided results to emphasize things associated with the user’s indicated mood (Dunko ¶ [0065]). 



Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Zehr, and further in view of Gordon (U.S. Pub. No. 2008/0131858 A1 [previously recited]).
Claim 14, the combination of Guo in view of Zehr teaches the computer system of claim 13.  Guo further discloses:
wherein the user-scoring component is configured to … assign the psychological test score in accordance with the objective psychological test (¶ [0043]).
Guo does not explicitly disclose wherein the predefined psychological test is an objective psychological test, wherein the user-scoring component is configured to apply rules-based scoring to each user’s numerical or categorical responses to assign the psychological test score in accordance with the objective psychological test
However, Gordan [Symbol font/0x2D] which like Guo is directed to determining an appropriate product based on a user’s determined personality[Symbol font/0x2D] teaches 
wherein the psychological test is an objective psychological test, each response being numerical or categorical, wherein the user-scoring component is configured to apply rules-based scoring to each user's numerical or categorical responses to assign the psychological test score in accordance with the objective psychological test (Gordon [0020] The personality test may, in some embodiments, comprise a series of multiple-choice questions that are associated with each particular family of scents. In these embodiments, the multiple-choice personality test may be evaluated by assigning a numerical value to each possible answer for each multiple choice question and then determining the answer to each multiple choice question selected by the individual. Once the answer of the individual has been determined, the numerical value associated with this selected answers is verified. Finally, all of the numerical values associated with the selected answers are then summed up. Further embodiments, may involve the step of dividing the summed value of the numerical values associated with the selected answers by a grand total; Gordon [0040] In the embodiments in which the personality test 114 is administered in an electronic format, the answer key 115 may be provided as part of the internal workings/functionality of the electronic test. For example, if the personality test 114 is administered online, the answer key 115 may be an inherent part of the website such that after the individual 116 finishes the test 114, her answers are already evaluated and scored based upon the answer key 115 programmed into the website or computer).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the user-scoring component of Guo to include the application of rules-based scoring to each user’s numerical or categorical responses of Gordon.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Guo to include rules-based scoring of Gordan in order to allow for the direct determination of one or more characteristics of the individual's personality (Gordon [0017]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gou in view of Zehr, and further in view of Leong (US 2017/0243281 A1 [previously recited]).
Claim 16, the combination of Guo in view of Zehr teaches the computer system of claim 1.  The combination of Guo in view of Zehr does not explicitly disclose wherein the personality traits comprise the Big Five personality traits.  However, Leong [Symbol font/0x2D]which like Guo is directed to determining product recommendations for users based on user personalities[Symbol font/0x2D] teaches:
wherein the personality traits comprise the Big Five personality traits (Leong [0020] “Product personality traits 116 comprise one or more personality traits associated with a product. Product personality traits 116 can be, for example but without limitation, traits according to the Big Five (or “five factor”) model (wherein Openness, Conscientiousness, Extraversion, Agreeableness, and Emotional Range/Neuroticism, are Big Five personality traits), a Needs model (e.g., wherein Stability is a Need) based on the work of Kotler and Ford, and/or a Values model (e.g., wherein Self-Transcendence is a Value) based on the work of Schwartz. In an exemplary embodiment, product personality traits 116 can comprise percentage scores and sub-scores for traits according to the Big Five model”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the personality traits of Guo to include the Big Five personality traits as taught by Leong.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the personality traits of Guo to include the Big Five personality traits of Leong in order to increase the strength of product-customer matching based on evaluating a product personality profile (Leong ¶ [0009]). 



Response to Arguments
Applicant’s arguments filed 02/14/2022, with respect to 35 USC § 101, have been fully considered and are persuasive.  The § 101 rejections of claims 1 and 4-22 has been withdrawn.

Applicant’s arguments filed 02/14/2022, with respect to 35 USC § 112(b), have been fully considered and are persuasive.  The § 112(b) rejections of claims 1, 4-5, and 15-20  has been withdrawn.

Applicant’s arguments filed 02/14/2022, with respect to 35 USC § 103, have been fully considered but are moot under new grounds of rejection relying on the combination of Gou et al. (US 2016/0042428 A1) in view of Zehr (US 10,963,939 B1) to teach independent claims 1, 18, and 20.  For at least these reasons, dependent claims 4-8, 13-14, and 16-22 remain rejected.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Akkiraju (US 2018/0121986 A1) describes a method, system, and computer program product for making product recommendations to improve a user’s personal brand.
Sewak (US 2019/0355041 A1) provides a method, computer program product, and computing system for associating one or more fashion products on a website with a user accessing the website and providing the user one or more recommendations.
NPL Ref U (Li Zequn) describes improving online shopping experiences using computer vision.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305.  The examiner can normally be reached on M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.G.W./             Examiner, Art Unit 3625   

                                                                                                                                                                                        /Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625